Exhibit 10.92

CHENIERE ENERGY, INC.

Amended and Restated

2003 STOCK INCENTIVE PLAN

FRENCH RESTRICTED SHARES GRANT

 

1. Grant of French Restricted Shares. Cheniere Energy, Inc., a Delaware
corporation (the “Company”), hereby grants to
                                         (“Participant”) all rights, title and
interest in the record and beneficial ownership of
                                         (            ) shares (the “French
Restricted Shares”) of common stock, $0.03 par value per share, of the Company
(“Common Stock”), subject to the conditions described in this grant of French
Restricted Shares (the “Grant”) and in the Company’s Amended and Restated 2003
Stock Incentive Plan, as amended by the Addendum-France (the “Plan”). The French
Restricted Shares are granted, effective as of the day of         , 200     (the
“Grant Date”).

 

2. Issuance and Transferability. French Restricted Shares awarded under the Plan
may be evidenced in such manner as the Company shall deem appropriate,
including, without limitation, book-entry registration or issuance of a stock
certificate or certificates. In the event any stock certificate is issued in
respect of French Restricted Shares granted under the Plan, such certificate
shall be registered in the name of the Participant and shall bear an appropriate
legend referring to the terms, conditions and restrictions applicable to such
French Restricted Shares. Upon vesting, the Participant shall become entitled to
all the rights of a stockholder with respect to such Common Stock, including the
right to vote and the right to receive dividends or other distributions paid or
made with respect to such Common Stock.

 

3. Risk of Forfeiture. Participant shall immediately forfeit all rights to any
non-vested portion of the French Restricted Shares in the event of termination,
resignation or removal from employment with the Company under circumstances that
do not cause Participant to become fully vested under the terms of the Plan or
this Grant.

 

4. Vesting. Subject to Paragraph 3 hereof, Participant shall vest in his or her
rights to the French Restricted Shares and the restrictions shall lapse with
respect to 66% of the French Restricted Shares on the second anniversary of the
date hereof, with the remainder of the French Restricted Shares vesting on the
third anniversary of the date hereof, provided that Participant remains
continuously employed by the Company until such dates. If Participant’s
employment with the Company or any subsidiary shall be terminated for any
reason, any French Restricted Shares not then vested shall not vest (except as
otherwise provided herein) and shall be forfeited back to the Company; provided,
however, that any such French Restricted Shares not then vested shall vest upon
death of Participant.

 

1



--------------------------------------------------------------------------------

5. Disposal. French Restricted Shares delivered to the Participant upon vesting
shall not be disposed of by the Participant for a period of two years as from
the relevant vesting date.

 

6. Ownership Rights. Subject to the restrictions set forth in this Grant and the
Plan, Participant is entitled to all voting and ownership rights applicable to
French Restricted Shares that have become vested including the right to receive
any cash dividends that may be paid on the French Restricted Shares.

 

7. Reorganization of the Company. The existence of this Grant shall not affect
in any way the right or power of the Company or its stockholders to make or
authorize any or all adjustments, recapitalizations, reorganizations or other
changes in the Company’s capital structure or its business; any merger or
consolidation of the Company; any issue of bonds, debentures, preferred or prior
preference stock ahead of or affecting the French Restricted Shares or the
rights thereof; the dissolution or liquidation of the Company, or any sale or
transfer of all or any part of its assets or business, or any other corporate
act or proceeding, whether of a similar character or otherwise.

 

8. Recapitalization Events. In the event of stock dividends, spin-offs of assets
or other extraordinary dividends, stock splits, combinations of Common Stock,
recapitalizations, mergers, consolidations, reorganizations, liquidations,
issuances of rights or warrants and similar transactions or events involving the
Company (“Recapitalization Events”), then for all purposes references herein to
Common Stock or to French Restricted Shares shall mean and include all
securities or other property (other than cash) that holders of Common Stock of
the Company are entitled to receive in respect of Common Stock by reason of each
successive Recapitalization Event, which securities or other property (other
than cash) shall be treated in the same manner and shall be subject to the same
restrictions as the underlying French Restricted Shares.

 

9. Certain Restrictions. By executing this Grant, Participant acknowledges that
he or she has received a copy of the Plan and agrees that Participant will enter
into such written representations, warranties and agreements and execute such
documents as the Company may reasonably request in order to comply with the
securities law or any other applicable laws, rules or regulations, or with this
document or the terms of the Plan.

 

10. Amendment and Termination. No amendment or termination of this Grant shall
be made by the Company at any time without the written consent of Participant.

 

11. Withholding of Taxes. The Company or the subsidiary of the Company which
employs the Participant shall have the right to take any action as may be
necessary or appropriate to satisfy any federal, state or local tax or social
security contribution withholding obligations.

 

12. No Guarantee of Tax Consequences. The Company makes no commitment or
guarantee to Participant that any federal or state tax or social security
contribution treatment will apply or be available to any person eligible for
benefits under this Grant.

 

2



--------------------------------------------------------------------------------

13. Severability. In the event that any provision of this Grant shall be held
illegal, invalid, or unenforceable for any reason, such provision shall be fully
severable and shall not affect the remaining provisions of this Grant, and the
Grant shall be construed and enforced as if the illegal, invalid, or
unenforceable provision had never been included herein.

 

14. Governing Law. The Grant shall be construed in accordance with the laws of
the State of Delaware to the extent that federal law does not supersede and
preempt Delaware law.

Executed the          day of                         , 200    

 

COMPANY:

By:

       Don A. Turkleson   Senior Vice President, Chief Financial Officer and
Corporate Secretary

Accepted the          day of                         , 200    

 

PARTICIPANT:

Address:

              

Social Security Number:                                             

 

3